Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Information Disclosure Statement 
The information disclosure (IDS) submitted on 06/01/2022 and 09/01/2022 was filed after the mailing date of the Non-Final on 05/13/2022. The submission is in compliance with the provisions of 37 CFR 1.97 (a statement was made for both). Accordingly, the IDS has been considered by the examiner.

	
Response to Amendments  
The claim set filed on 08/10/2022 has been entered. Claims 6, 8 – 10, and 12 remain pending and have not been amended. 

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 8 – 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto (WO2013/100148), using US2014/0352851 as the English translation) in view of Aberg (“Trace elements and the control limits in ductile iron”), as evidenced by ASM Handbook, Vol 1A, “Trace (Minor) Elements in Cast Irons”, and in further view of Evans (“Factors Influencing the Formation of Pinholes in Gray and Ductile Iron”)
 
Regarding claim 6 and 10, Fukumoto teaches a spheroidal graphite cast iron [abstract] having a composition comprising:
Element
Claimed Invention (wt %)
Fukumoto (wt%)
Relationship
Found
Carbon (C)
3.3 to 4
3.6 – 3.8%
Falls within
0020, 0021
Silicon (Si)
2 to 3
2.0 – 2.6%
Falls within
0022, 0023
Phosphorus (P)
Not more than 0.05
0.05% or less
Falls within
0034, 0035
Sulfur (S)
Not more than 0.02
0.02% or less
Falls within
0036, 0037
Manganese (Mn)
Not more than 0.8
0.5 to 0.7%
Falls within
0026, 0027
Copper (Cu)
Not more than 0.8
(not including 0)
0.5 – 1%
Overlaps
0028, 0029
Magnesium (Mg)
0.02 to 0.06
0.03 – 0.05%
Falls within
0024, 0025
Balance Iron (Fe) and impurities

-

-

Meets 

Abstract


**It is noted that Fukumoto teaches the presence of Tin (Sn). However, Fukumoto teaches that Sn is not “indispensable” and therefore have a value of 0% by mass [0030, 0031]
With regards to the ranges of copper taught in Fukumoto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of the overlapping portions of ranges has been held to be a prima facie case of obviousness. (See MPEP § 2144.05.I)
Fukumoto does not explicitly teach the presence of Titanium (Ti), Vanadium (V), Niobium (Nb), or Nitrogen (N). Fukumoto does not explicitly teach the gas defect ratio. 

Aberg teaches the presence and effects of trace elements in ductile iron including vanadium, niobium, and titanium [Introduction, paragraph 1]. Further, Aberg teaches that to avoid the detrimental influence of these trace elements, concentration limits must be (in wt%) [Table 2]: 
	Vanadium – 0.02 or less, which overlaps with the claimed range 
	Niobium – 0.01 or less, which overlaps with the claimed range  
	Titanium – 0.2 or less, which overlaps with the claimed range

Therefore, the person of ordinary skill would have a reasonable expectation that both vanadium, niobium, and titanium were among the “inevitable impurities” of Fukumoto. This expectation is further supported by the ASM Handbook, Vol 1A, “Trace (Minor) Elements in Cast Irons”. The ASM handbook discloses, on page 181 – 182, that vanadium is typically found in an amount of less than 0.04%; niobium is typically less than 0.001% with a maximum of up to 0.005%; and titanium is typically less than 0.07%. 
Further still, the ASM handbook teaches that these impurity elements typically arise from steel scrap (and pig-iron) [See ASM Handbook pg 180, “Element: Niobium” and “Element: Titanium”, and page 181, “Element: Vanadium”, and page 177, “Residual Elements”], which Fukumoto explicitly teaches are used as starting materials [Fukumoto, 0057]. 

Therefore, it would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have optimized Fukumoto to ensure that the maximum impurity amounts of vanadium, niobium, and titanium present in Fukumoto were at most 0.02% for vanadium, and preferably less, and at most 0.01% for niobium, and preferably less, and at most 0.2% titanium, and preferably less, as taught by Aberg, which overlap with the claimed ranges.
As disclosed by Aberg, this would ensure that these impurities would not have a detrimental influence on the mechanical properties of the ductile cast iron. That is, a person of ordinary skill in the art would have motivation to intentionally control the impurity amounts of vanadium, niobium and titanium so as to avoid their detrimental influence on the mechanical properties of the ductile cast iron. As discussed by the ASM Handbook, these elements are common impurities resulting from using steel-scrap and pig-iron to produce cast iron, which Fukumoto discloses is used as their starting material. 
Additionally, while Aberg teaches many other elements that may be present in minute quantities in cast iron, these elements would also be considered “inevitable impurities” that would not be expected to affect the tensile strength and/or elongation. 

	Fukumoto in view of Aberg does not discuss the content of nitrogen or gas defect area ratio. 

	Evans teaches/discusses factors affecting the formation of pinholes in ductile cast iron [Title]. Evans teaches the pinhole formation is a problem that affects the surface quality of ductile cast irons [page 3, “background problem”]. Evans further discloses that normal nitrogen amounts in cast iron are about 80 ppm (~0.008%) which overlaps/meets the claimed range [page 3, paragraph 6], and teaches that normal amounts of nitrogen with magnesium treatment do not cause pinholes [page 3, paragraph 7]. Evans also discloses that mold materials and variables accounts for most pinhole occurrences and the widest variation in their occurrence [page 3, paragraph 1]. 
	Therefore, there is a reasonable expectation to a person of ordinary skill in the art that nitrogen would be present in the alloy composition of Fukumoto in an amount that meets/overlaps the claimed composition range, as taught by Evans. Further, as taught by Evans, it would have been obvious to a person of ordinary skill in the art to have controlled the amount of nitrogen in the alloy composition of Fukumoto to a normal amount (~80 ppm) or less in order ensure that pinholes were not caused by nitrogen release.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the alloy of Fukumoto and minimized the pinhole occurrence (i.e. reducing the gas defect area towards 0%) by optimizing the mold materials and mold variables, as taught by Evans. As taught by Evans, pinhole occurrence is a well-known problem that affects surface quality and the mold materials used and the mold variables selected have the greatest influence on the volume/amount of pinhole occurrence and the variation of pinhole occurrence. 
	
Furthermore, given that the amounts of titanium, vanadium, niobium, and nitrogen as taught by Evans and Aberg overlap with the claimed range, the total amount of Ti, V, and Nb and the ratio of Ti, V, and Nb to N, would also overlap as follows (based on the max recommend levels taught by Aberg and the typical nitrogen amount): 
Element/Ratio
Claimed Invention
Aberg (max concentration to avoid detrimental effects) / Evans (approximate nitrogen content)
Reference
Relationship
Titanium (Ti)
0.01 – 0.04%
0.2% or less 
Aberg
Overlaps
Vanadium (V)
0.001 – 0.01%
0.02% or less
Aberg
Overlaps
Niobium (Nb)
0.001 – 0.01%
0.01% or less
Aberg
Overlaps
Nitrogen (N)
0.004 – 0.008%
~0.008%
Evans
Overlaps
Ti + V + Nb
0.015 – 0.045
0.00 – 0.23
Aberg
Overlaps
(0.29Ti + 0.27V + 0.15Nb)/N
1.2 – 2.0 
0.0 – 8.1 
Evans/Aberg
Overlaps 

	Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness, absent evidence of unexpected results or criticality (See MPEP § 2144.05.I). 

Regarding claim 8, Fukumoto in view of Aberg and Evans teaches the invention as applied to claim 6. Fukumoto teaches that phosphorus is 0.05% or less [0035], which overlaps with the claimed range, and that sulfur is 0.02% or less [0036], which overlaps with the claimed range, and several compositions in which phosphorus (P) and sulfur (S) are both above 0.005%. [See Table 1, Examples A, B, D, E]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness, absent evidence of unexpected results or criticality (See MPEP § 2144.05.I). 

Regarding claim 9, Fukumoto in view of Aberg and Evans teaches the invention as applied to claim 6. Fukumoto teaches that manganese (Mn) is 0.5 – 0.7% [0027] and copper (Cu) is not less than 0.5 – 1% [0029], meeting the claimed limitations.

  Regarding claim 10, Fukumoto in view of Aberg and Evans teaches the invention as applied to claim 6. Fukumoto teaches that the cast iron has a tensile strength of 650 MPa or more [0047], which falls within the claimed range and an elongation 12% or more [0048], which falls within the claimed range. 

Regarding claim 12, Fukumoto in view of Aberg and Evans teaches the invention as applied to claim 6. Although Fukumoto in view of Aberg and Evans does not explicitly teach “a tool life improvement rate of not less than 1.1 times”, it teaches a highly similar chemical composition. Products of identical chemical composition cannot have mutually exclusive properties (See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (See MPEP 2112.01.II). As well, the mechanical property limitations of tensile strength and elongation are met, further showing that Fukumoto in view of Aberg and Evans would meet the tool life improvement limitation. As such, there is a prima facie expectation that a tool formed from the composition (as determined to be obvious over the teachings of Fukumoto, Aberg and Evans) would be capable of a tool life improvement rate of not less than 1.1 times when subject to the particular conditions as claimed, absent evidence to the contrary.

Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but are not persuasive.

Applicant argues that the amounts of Ti, V, Nb, and N as well as the “Expression (1)” formula produce unexpected results in regard the gas defect ratio (See page 2 of remarks) and that the prior art does not teach or reasonably suggest the relationship between Ti, V, Nb, and N and “Expression (1)” with the gas defect ratio (see page 3 of remarks). The examiner respectfully disagrees. 
As can be seen from Chart 1 and Chart 2, the data presented in Table 2 of the Instant Invention shows several comparative examples with “total Ti, V, and Nb amounts” and “Expression (1)” values that are within the claimed range, yet have gas defect area ratio that are outside of the claimed range. Further still, there are also several comparative examples with “total Ti, V, and Nb amounts” and “Expression (1)” values that are outside the claimed range, yet have gas defect area ratio that are within the claimed range. Therefore, the examiner disagrees that the “total Ti, V, and Nb amounts” and “Expression (1)” values claimed have criticality or result in unexpected results vis-à-vis the gas defect 
    PNG
    media_image1.png
    558
    837
    media_image1.png
    Greyscale
area ratio. 


    PNG
    media_image2.png
    552
    863
    media_image2.png
    Greyscale


Applicant points to Examples 1 – 2, 4, and 6 – 8 and Comparative Examples 3 – 5 to illustrate that being outside the claimed ranges results in significantly higher gas defect area ratios (See remarks page 2, and Table 1 of the instant invention). However, as shown Chart 1 and 2, three different comparative examples have an “expression (1)” value significantly outside of the claimed range (2.3, 2.4, and 2.8; corresponding to comparative examples 11, 8, and 7) yet have gas defect area ratios well within the claimed range. Likewise, Comparative Examples 2 and 6 have “expression (1)” values within the claimed range (1.4 and 1.5), respectively, yet their gas defect area ratios are 15.6 and 14.4, respectively. Therefore, applicant’s assertion of unexpected results and/or criticality with respect to the amount of Ti, V, Nb, and N and the “expression (1)” formula are not found persuasive. 

	Applicant argues that ASM and Aberg teach that the Nb, Ti, V, are inevitable impurities and a person of ordinary skill in the art would not intentionally add such elements. However, as stated in the rejection, the person of ordinary skill would have a reasonable expectation that both vanadium, niobium, and titanium were among the “inevitable impurities” of Fukumoto. This expectation is further supported by the ASM Handbook, Vol 1A, “Trace (Minor) Elements in Cast Irons”. The ASM handbook discloses, on page 181 – 182, that vanadium is typically found in an amount of less than 0.04%; niobium is typically less than 0.001% with a maximum of up to 0.005%; and titanium is typically less than 0.07%. 
Further still, the ASM handbook teaches that these impurity elements typically arise from steel scrap (and pig-iron) [See ASM Handbook pg 180, “Element: Niobium” and “Element: Titanium”, and page 181, “Element: Vanadium”, and page 177, “Residual Elements”], which Fukumoto explicitly teaches are used as starting materials [Fukumoto, 0057]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735